UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1121



WILLIAM P. HALEY,

                                              Plaintiff - Appellant,

          versus


STATE OF VIRGINIA; GOVERNOR JAMES S. GILMORE, III,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-99-1204-2)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Haley, Appellant Pro Se.          William Eugene Thro,
CHRISTOPHER NEWPORT UNIVERSITY, Newport News, Virginia; Ronald
Curtis Forehand, Senior Assistant Attorney General, Ashley Lionel
Taylor, Jr., Assistant Attorney General, Alton Andrew Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William P. Haley appeals the district court’s orders dis-

missing his civil action and denying his motion for reconsid-

eration.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Haley v. Virginia, No.

CA-99-1204-2 (E.D. Va. Nov. 30, 1999 & Jan. 10, 2000).   We deny as

moot Haley’s motion to expedite and deny his motion for general

relief. We deny Haley’s motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2